IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: T.D.W., JR., A       : No. 219 EAL 2018
MINOR                                    :
                                         :
                                         : Petition for Allowance of Appeal from
PETITION OF: N.A.O., MOTHER              : the Order of the Superior Court

IN THE INTEREST OF: Y.N.S.O.-P., A       : No. 220 EAL 2018
MINOR                                    :
                                         :
                                         : Petition for Allowance of Appeal from
PETITION OF: N.A.O., MOTHER              : the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 26th day of June, 2018, the Petition for Allowance of Appeal is

DENIED.